DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. 
With respect to Claim 1 and 10, Applicant argues that the prior art fails to disclose the limitation “… a mapping pattern of the plurality of control channels to one of the at least two of the plurality of blocks being different from a mapping pattern of the plurality of control channels to the other of the at least two of the plurality of blocks”. 
 Examiner respectfully disagrees. Fig. 5 of Khan disclose the above limitation. Fig. 5 is reproduced for convenience below.
                
    PNG
    media_image1.png
    696
    578
    media_image1.png
    Greyscale
                                                     
                                                         Fig. 5

SB corresponding to system-specific broadcast control channel (BCCH) information. CB1 correspond to the cell-specific BACCH information in Cell A.  Fig. 5 disclose the above two control channels are mapped to time-frequency slots in Cell A.  Each f1, f2 … f8 correspond to a block in the language of “a plurality of subcarriers being divided into a plurality of blocks recited in the claim 1. 
	Thus, “a mapping pattern of the plurality of controls to one of the at least two of the plurality of blocks” may correspond to the above f8 block, SB at 1st time slot and CB1 at 5th time slot. The other mapping pattern may correspond to f7 block,  f7 block only contain CB1 at 6th time slot. The above mapping patterns are clearly different from each other. 
	Applicant further argues that Khan fails to disclose or suggest the feature “each of the plurality of control channel being distributed mapped to at least two of the plurality of blocks”. 
	Examiner respectfully disagrees. Fig. 5 of Khan disclose each of the plurality of control channel (SB and CB1) being distributed mapped to 4 frequency blocks (f1, f2 … f8) which satisfy at least two of the plurality of blocks. 
	For the reasons stated above, Examiner believes the rejection should be maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, (US 2007/0047483) in view of Kimura (US 20050053038). 
Regarding claims 1, 10,  Khan teaches an integrated circuit comprising circuitry configured to cause a communication apparatus to execute a process, wherein the process includes: 
mapping a plurality of control channels, a plurality of subcarriers being divided into a plurality of blocks, each of the plurality of control channels being distributedly mapped to at least two of the plurality of blocks, and a mapping pattern of the plurality of control channels to one of the at least two of the plurality of blocks being different from a mapping pattern of the plurality of control channels to the other of the at least two of the plurality of blocks; and a transmitter which, in operation, transmits the plurality of control channels (Fig. 5; SB corresponding to system-specific broadcast control channel (BCCH) information. CB1 correspond to the cell-specific BACCH information in Cell A.  Fig. 5 disclose the above two control channels are mapped to time-frequency slots in Cell A.  Each f1, f2 … f8 correspond to a block in the language of “a plurality of subcarriers being divided into a plurality of blocks recited in the claim 1. Thus, “a mapping pattern of the plurality of controls to one of the at least two of the plurality of blocks” may correspond to the above f8 block, SB at 1st time slot and CB1 at 5th time slot. The other mapping pattern may correspond to f7 block,  f7 block only contain CB1 at 6th time slot. The above mapping patterns are clearly different from each other).
	Khan does not explicitly teach a transmitter which, in operation, transmits the plurality of control channels. 
	Kimura teaches a transmitter transmits the plurality of control channels ([0016], “transmits ….CQI ... to the base station"). 
	At the time of the invention was made, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Kimura in the system disclosed by Khan for the purpose of improve reception quality based on mobile terminal’s feedback information. 

Regarding claim 2, 11 Kahn in view of Kimura further teaches: at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuity, wherein the at least one output, in operation, outputs data (Kahn, Fig. 4, input are the most left arrows and output are the SB mapping and CB mapping).

Regarding claims 3, 12 Khan in view of Kimura further teaches the plurality of control channels are mapped such that a sequence of the plurality of control channels is different between the at least two of the plurality of blocks (Khan, Fig. 5, first sequence SB-CB1, second sequence is CB1-SB depends on how blocks are ordered). 
 
Regarding claim 4, 13, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that a sequence of the plurality of control channels is different between cells (Khan, Fig. 5, Cell A and Cell B). 
 
Regarding claim 5, 14, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped to a symbol other than a first symbol in a subframe (Khan, Fig. 5, see CB1). 
 
Regarding claim 6, 15, Khan in view of Kimura further teaches the plurality of control channels are mapped to blocks that are set to distributed resource block among the plurality of blocks (Khan, Fig. 5, Cell A). 
 
Regarding claim 7, 16, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that the plurality of control channels are uniformly distributed to the at least two of the plurality of blocks (Khan, Fig. 5, Cell A). 
 
Regarding claim 8, 17, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that a combination of the plurality of control channels mapped to each of the at least two of the plurality of blocks is same (Khan, Fig. 6, Cell A, allocated blocks at f8 and allocated blocks at f6). 
 
Regarding claim 9, 18, Khan in view of Kimura further teaches wherein the plurality of control channels are mapped such that a sequence of the plurality of control channels is cyclically shifted between the at least two of the plurality of blocks (Khan, Fig. 5, first sequence SB-CB1, second sequence is CB1-SB depends on how blocks are ordered). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/
Primary Examiner, Art Unit 2413